Citation Nr: 1811220	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-32 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than August 28, 2012, for the grant of service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to August 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2013; a statement of the case was issued in August 2013; and a substantive appeal was received in October 2013.   

The Veteran presented testimony at a Board hearing in February 2017.  A transcript of the hearing is associated with the Veteran's claims folder

The issue of whether there was clear and unmistakable error (CUE) in the RO's July 2008 rating decision denying service connection for hypothyroidism, has been raised by the Veteran in his February 2017 hearing testimony.  It has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for hypothyroidism was filed in October 2007 and the claim was denied by way of a July 2008 rating decision.  The Veteran did not perfect an appeal of that decision and no new and material evidence was received within one year of its issuance.

2.  The Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for hypothyroidism on August 28, 2012.  Service connection was ultimately granted for hypothyroidism, more than one year following his separation from active service. 


CONCLUSION OF LAW

The criteria for an effective date earlier than August 28, 2012, for service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a September 2012 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2017).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2017).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2017).  Relevant service treatment and other medical records have been associated with the claims file.  The duties to notify and to assist have been met.  

Effective Dates

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2017).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2017). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a) (West 2014).  As in effect earlier in the pendency of the appeal, any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought. 38 C.F.R. § 3.155 (West 2014).  An application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110 (b)(3) (West 2014); 38 C.F.R. §§ 3.1 (p), 3.155(a) (2017); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

In addition, the effective date of a grant of benefits based on new and material evidence following a prior final denial, other than service department records, is the date of receipt of a new claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).  [Emphasis added]

At the Veteran's February 2017 Board hearing, he argued that he has had hypothyroidism since he separated from service in July 2007.  It is undisputed that he filed a service connection claim for hypothyroidism in October 2007.  The claim was denied by way of a July 2008 rating decision.  The RO found that although hypothyroidism had been diagnosed in 2003, the Veteran's symptoms had resolved, and that there was no current, chronic disability.  The Veteran filed a timely notice of disagreement in July 2009 but he failed to perfect the appeal in response to a September 2010 statement of the case.  

At his February 2017 Board hearing, the Veteran contended that the July 2008 rating decision was in error in that it relied on an inadequate medical opinion.  He argued that the examiner determined that the Veteran's hypothyroidism had resolved based on a blood test that was misinterpreted.  The Veteran argued that the examiner failed to note numerous other symptoms that he had reported.  This is the basis for a CUE claim raised by the Veteran, which the Board referred to the RO.  

The Veteran did not file a claim to reopen the previously denied claim of entitlement to service connection for hypothyroidism until August 28, 2012.  He underwent a VA examination on December 20, 2012.  The examiner rendered a nexus opinion in the Veteran's favor.  The RO granted entitlement to service connection effective August 28, 2012, the date of his claim to reopen.  Those facts are not in dispute. 

As noted above, the effective date of a grant of benefits based on new and material evidence following a prior final denial is the date of receipt of a new claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r). 

In this case, the date of receipt of the claim is August 28, 2012.  Even if entitlement could be said to have arisen prior to this date, the controlling effective date would be the later date of claim per 38 C.F.R. § 3.400.  Consequently, the effective of date of service connection can be no earlier than August 28, 2012.  



ORDER

Entitlement to an effective date earlier than August 28, 2012, for the grant of entitlement to service connection for hypothyroidism, is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


